DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  (i) in line 3, “and dimeric fatty acid and” should instead be --and dimeric fatty acids, and--; (ii) in line 5, “which fatty resin is modified with one or more” should instead be --wherein the fatty resin is modified with the one or more--; (iii) in line 9 “hydrogen or an alkyl or aryl and Y” should instead be --hydrogen, an alkyl, or an aryl, and Y--; (iv) in lines 9-10 “Y’ are identical or different substituent groups, alkyl, aralkyl, or aryl (R*), or alkoxy (-OR*) or wherein” should instead be --Y’ are identical or different substituent groups selected from alkyl, aralkyl, aryl, or alkoxy, or wherein--; (v) in line 10 the extra spaces prior to -C(=O)-Y should be removed; (vi) in lines 12-13 “as reactive component A” should instead be --as the reactive component A--; (vii) in line 15 “comprises fatty” should instead be --comprises the fatty--; (viii) in line 16 “comprises reactive” should instead be --comprises the reactive--; (ix) in line 21 “characterized by” is missing a colon; (x) in b) “OHV” appears to be a typo and should be --OH--; and (xi) in e) an --and-- is missing after the recitation. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: (i) a comma is missing after “claim 1”; and (ii) “the reactive components A” should instead be --the one or more reactive components A--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: a comma is missing after “claim 1”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “OHV” appears to be a typo and should be --OH--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: (i) each of “a.” thru “f.” should instead be --a)--, --b)--, etc.; ii) the first word in each of a. thru f. should not be capitalized and is missing --the--, --a--, or --an-- as appropriate (i.e. “Molecular” should be --a molecular--); (iii) in a. “Molecular weight Mw (weight average) is inconsistent with the same recitation of claim 1 and should be amended to so reflect claim 1; (iv) in b. “OHV” appears to be a typo and should be --OH--; (v) in c. “AV” should be removed; (vi) a comma is missing after the end of the e. recitation; and (vii) “Tg = 320-300K” should instead be --Tg from 320 to 300K--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: (i) a comma is missing after “claim 1”; and (ii) “comprising fatty components” should instead be --comprising the fatty components--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: (i) a comma is missing after “claim 1”; (ii) “being” should instead be --comprising--; and (iii) “reactive component A” should instead be --the one or more reactive components A--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: (i) a comma is missing after “claim 1”; (ii) “being” should instead be --comprising--; (iii) “reactive component A” should instead be --the one or more reactive components A--; and (iv) a comma is missing after “thereof”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: (i) a comma is missing after “claim 1”; (ii) “being” should instead be --comprising--; and (iii) “with reactive component A” should instead be --with the one or more reactive components A--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: a comma is missing after “claim 1”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: a comma is missing after “claim 1”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: a comma is missing after “claim 1”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: a comma is missing after “claim 1”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: a comma is missing after “claim 1”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: (i) in line 5 “solvents that reactable with reactive components” should instead be --solvents that are reactable with the reactive components--; and (ii) an --and-- is missing prior to “fillers”. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: (i) a comma is missing after “claim 17”; and (ii) “a base catalyst” should instead be --the base catalyst--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the preamble of the claim refers to “[t]he RMA crosslinkable fatty resins of claim 1”. However, as claim 1 is not directed to an “RMA” crosslinkable fatty resin and contains a different preamble it is not clear what claim 5 is intended to depend from or refer to.
	Regarding claim 6, the preamble of the claim refers to “[t]he RMA crosslinkable fatty resins of claim 1”. However, as claim 1 is not directed to an “RMA” crosslinkable fatty resin and contains a different preamble it is not clear what claim 6 is intended to depend from or refer to. 
	Regarding claim 9, the metes and bounds of what is meant by “hybrids” cannot be readily determined and is indefinite.
Regarding claim 10, the claim is indefinite as what is being claimed cannot be readily determined. It is not clear to which recitation the “comprising hydroxyl groups and fatty acids” is meant to limit. It is not clear if “an oligomer or polymer” are meant to be optional alternatives to the recitation which follows or if the claim intended to mean --an oligomer or polymer selected from--. Additionally the recitation of “preferably” is improper as such constitutes indefinite language (MPEP § 2173.05(c)) as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 2 depends, requires the one or more components A to be predominantly malonate. As such, the claim 2 recitation limiting the reactive components A wherein malonate is an optional alternative to 4 other members and wherein said 4 other members could instead be selected is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101/112(b)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) because the claim provides for the use of the crosslinkable fatty resin of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claim 19 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

	
Claim 20 is rejected under 35 U.S.C. 112(b) because the claim provides for the use of the crosslinkable fatty resin of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claim 20 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,920,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are directed to substantially similar crosslinkable fatty resins comprising the same components, present in substantially the same amounts/ratios and having substantially similar properties and uses. It is noted that the instant application claims priority to the patent (U.S. Application No. 15/563956) which was subject to a restriction requirement on 21 March 2019 over the claim set of 5 April 2018, wherein the claims of the instant application were not present in/subject to the restriction of the parent application as set forth. As such, the double patenting rejection is proper. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-54 of copending Application No. 17/133,863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant and copending application are directed to substantially similar crosslinkable fatty resins comprising the same components, present in substantially the same amounts/ratios and having substantially similar properties and uses. It is noted that the instant applications both claim priority to the same parent application (U.S. Application No. 15/563956) which was subject to a restriction requirement on 21 March 2019 over the claim set of 5 April 2018, wherein the claims of the instant application were not present in/subject to the restriction of the parent application as set forth. As such, the double patenting rejection is proper. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767